PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_00_FR.txt. 94

1937.
Le 8 octobre.
Rôle général
n° 70.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ANNÉE JUDICIAIRE 1937

8 octobre 1937

AFFAIRE DES PHARES EN CRÈTE

ET A SAMOS

Application, dans un cas despéce, d'un arrêt antérieurement
vendu par la Cour (voir Série A/B, n° 62).

Époque à laquelle les îles de Crète et de Samos sont à considérer
comme ayant été « détachées de l'Empire ottoman ». Sens de cette
expression.

Application de l'article g du Protocole XII signé en même
temps que le Traité de Lausanne du 24 juillet 1923.

Caracière de l'autonomie dont jouissaient, avant 1913, les îles de
Crète et de Samos. Sa portée fixée par les tvaités internationaux et
par les Constitutions crétoise et samienne.

ARRÊT

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-Prést-

dent; le comte RostTworowsk!i, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. vAN Eysinea, MM. CHENG, Hupson, DE VISSCHER,
juges; M. SEFERIADES, juge ad hoc.
95 A/B 7I. — PHARES EN CRETE ET A SAMOS

Dans l'affaire concernant les phares en Crète et à Samos,
entre

le Gouvernement de la République française, représenté par
M. J. Basdevant, comme agent,

et

le Gouvernement royal hellénique, représenté par M. N. Politis,
comme agent, et M. D. Drossos, comme agent-adjoint,

La Cour,
ainsi composée,
rend l'arrêt suivant :

Par un compromis signé à Paris le 28 août 1936, les
Gouvernements français et hellénique se sont mis d'accord
pour soumettre à la Cour la question de l’applicabilité, en ce
qui concerne les phares situés sur les territoires de Crète, y
compris les îlots adjacents, et de Samos, du principe adopté
dans l'arrêt rendu par la Cour le 17 mars 1934, cette question
étant considérée, de part et d’autre, comme accessoire à la
question principale déjà tranchée par la Cour.

Les deux Gouvernements, vu la nature de la question sou-
mise à la Cour, ont reconnu dans le compromis que cet ins-
trument entrerait en vigueur dès sa signature et qu’il serait
transmis à la Cour par la Partie la plus diligente. Le compromis
a été déposé au Greffe de la Cour le 27 octobre 1936 par le
ministre de France à La Haye.

Les Parties prient la Cour de bien vouloir trancher, en tenant
compte de l’époque à laquelle les territoires dont il s’agit ont
été détachés de l’Empire ottoman, la question de savoir :

« Si le contrat, intervenu le ret/r4 avril 1913 entre la Société
francaise en nom collectif Collas & Michel, dite « Administra-
« tion générale des Phares de l’Empire ottoman », et le Gou-
vernement ottoman, portant prorogation, du 4 septembre 1924
au 4 septembre 1949, des contrats de concession consentis a
ladite société, est dûment intervenu et partant est opérant vis-
à-vis du Gouvernement hellénique, en ce qui concerne les
phares situés sur les territoires de Crète, y compris les îlots
adjacents, et de Samos, qui lui furent attribués à la suite des
guerres balkaniques. »

L'objet du différend se trouve ainsi indiqué, conformément à
l’article 40 du Statut.

A la date du 27 octobre 1936, le dépôt du compromis a été
notifié au Gouvernement hellénique conformément à l’article 33,
alinéa 2, du Règlement ; le 31 octobre, le compromis a fait

5
96 A/B 7I. — PHARES EN CRÈTE ET A SAMOS

l'objet des communications visées aux articles 40 du Statut et
34 du Règlement.

La Cour ne comptant sur le siège aucun juge de nationalité
hellénique, le Gouvernement hellénique s’est prévalu du droit
que lui réserve l’article 3x du Statut, et a désigné M. le pro-
fesseur S. P. Séfériadès pour siéger dans la présente affaire.

Le compromis prévoit que, pour tout ce qui n’est pas réglé
par lui,.la Cour est « priée de se conformer au compromis du
15 juillet 1931 » (soumettant à la Cour l'affaire franco-hellé-
nique des phares, laquelle avait fait l’objet de l'arrêt ci-dessus
mentionné du 17 mars 1934), « étant entendu que les délais
pour le dépôt des mémoires et contre-mémoires visés à l’article 3
de ce compromis ne commenceraient à courir qu'à dater du
15 octobre 1936 ».

Dans ledit article 3 du compromis du 15 juillet 1931, les
Parties avaient proposé à la Cour

« de fixer à trois mois à compter de la date déterminée dans
l'ordonnance rendue par la Cour à cet effet (le délai imparti au
Gouvernement de la République française et au Gouvernement
de la République hellénique) pour présenter leurs mémoires
respectifs exposant leurs vues sur la question et en formulant
leurs conclusions, et à trois mois à dater du dépôt desdits
mémoires pour le dépôt de leurs contre-mémoires en réponse en
y formulant, s’il y a lieu, leurs conclusions complémentaires ».

Les Parties, dans la présente instance de même que dans la
précédente, n’ont pas proposé la fixation d’un délai pour la
présentation d’une Réplique écrite par chacune d'elles. Il y a
lieu de faire observer à ce sujet que dans une ordonnance du
28 juillet 1933, dont a fait état l'arrêt rendu le 17 mars 1034,
la Cour avait constaté qu’une clause de compromis, rédigée
dans les termes de l’article 3 précité, signifiait un accord des
Parties pour renoncer à la présentation d’une Réplique.

Par une ordonnance datée du 13 janvier 1937, le Président
de la Cour — celle-ci ne siégeant pas — a adopté le 17 décembre
1936 comme point de départ pour le calcul des délais, qui ont
été fixés conformément aux propositions des Parties.

Le dépôt des Mémoires et Contre-mémoires a été dûment
effectué dans les délais ainsi fixés. Les Contre-Mémoires ayant
été déposés le 10 juin 1937, c'est a partir de cette date que
l'affaire s’est trouvée en état.

Dans son Mémoire, le Gouvernement français a conclu à ce
qu'il plaise à la Cour:

« Dire et juger que le contrat intervenu le 1/14 avril 1013
entre la Société française en nom collectif Collas et Michel, dite
Administration générale des Phares de l’Empire ottoman, et le
97 A/B 71. — PHARES EN CRETE ET A SAMOS

Gouvernement ottoman, portant prorogation du 4 septembre
1924 au 4 septembre 1949 des contrats de concession consentis
à ladite société, est dûment intervenu et partant est opérant
vis-à-vis du Gouvernement hellénique en ce qui concerne les
phares situés sur les territoires de Crète (y compris les flots
adjacents) et de Samos, qui lui furent attribués à la suite des
guerres balkaniques. »

De son côté, le Gouvernement hellénique, dans son Mémoire,
a conclu à ce qu’il plaise à la Cour:

« Dire et juger que le contrat, intervenu le rer/r4 avril 1913
. entre la Société française en nom collectif Collas & Michel, dite
« Administration générale des Phares de l’Empire ottoman », et
le Gouvernement ottoman, portant prorogation, du 4 septembre
1924 au 4 septembre 1949, des contrats de concession consentis
à ladite société, n’est pas dûment intervenu et partant n'est pas
opérant vis-à-vis du Gouvernement hellénique, en ce qui concerne
les phares situés sur les territoires de Crète, y compris les îlots
adjacents, et de Samos, qui lui furent attribués à la suite des
guerres balkaniques. »

Ces conclusions n’ont pas subi de modifications dans les
Contre-Mémoires respectifs.

Au cours des audiences publiques tenues les 28 et 29 juin
1937, la Cour a entendu :

pour la France, M. Basdevant, agent ;

et pour la Grèce, M. Politis, agent.

Les conclusions formulées dans les pièces de la procédure
écrite ont été intégralement maintenues de part et d’autre lors
des exposés oraux.

De nombreux documents justificatifs ont été déposés au nom
de chacune des Parties !.

C'est en cet état de la procédure que la Cour doit statuer.

*
* *

Les circonstances dans lesquelles l’affaire est soumise à la
Cour sont les suivantes.
Par son Arrêt du 17 mars 19342, la Cour a décidé

« que le contrat intervenu le 1e/14 avril 1913 entre la Société
française en nom collectif Collas & Michel, dite « Administra-
«tion générale des Phares de l’Empire ottoman », et le Gouver-
nement ottoman, portant prorogation du 4 septembre 1924 au
4 septembre 1949 des contrats de concession consentis à ladite
société, est dûment intervenu et partant est opérant vis-à-vis
du Gouvernement hellénique en ce qui concerne les phares
situés sur les territoires qui lui furent attribués à la suite des
guerres balkaniques ou postérieurement ».

1 Voir bordereau à l’annexe.
2 Publications de la Cour, Série A/B, fasc. n° 62.

7
98 A/B 71. — PHARES EN CRÈTE ET A SAMOS

Ce dispositif était toutefois immédiatement précédé d’une
« réserve » ainsi CONÇUE :

« D'autre part, la Cour a estimé que le compromis ne lui
demande rien d’autre qu’une décision de principe, et que sa
tache n’est pas de dire quels sont les territoires détachés de la
Turquie et attribués à la Grèce à la suite des guerres balka-
niques ou postérieurement et où se trouvent les phares à l'égard
desquels le contrat de 1913 est opérant. Il y a d’ailleurs d'autant
plus lieu de faire cette réserve que les Parties n’ont pas discuté
devant la Cour les questions de fait ou de droit pouvant être
soulevées à cet égard et sur lesquelles elle n’a pas été appelée à
se prononcer. »

Par une note verbale, adressée le 17 juillet 1934 par le minis-
tère des Affaires étrangères hellénique à la légation de France
à Athènes, le Gouvernement hellénique, tout en se déclarant
prêt à exécuter l'arrêt rendu, a relevé la réserve ainsi formulée
en observant « que la Cour de Justice internationale n’a rendu,
selon ses propres termes, qu’une décision de principe; elle n’a
pas eu à déterminer les territoires visés par le contrat incri-
miné, quant aux phares qui y sont situés, et elle s’est abstenue
de le faire ». La note poursuit en disant: « Cette question
demeurant, par conséquent, entière, le Gouvernement hellénique
considère, après mûre réflexion, que les phares de Crète et de
Samos sont demeurés en dehors des prévisions du contrat inter-
venu, le 1er/14 avril 1913, entre la société concessionnaire et la
Porte ottomane, vu que les territoires, sur lesquels ils se trouvent
situés, ont été détachés de la Turquie bien avant cette date. »

La note verbale du 17 juillet 1934 conclut sur ces mots:
« Sur la foi des considérations qui précèdent, le Gouvernement
hellénique est fermement convaincu que le contrat de 1913 sur
la validité duquel la Cour de Justice internationale eut à se
prononcer ne saurait viser en aucun cas les phares des îles de
Crète et de Samos. Ce contrat était dénué de tout effet à
l'égard de ces îles, pays détachés de la Turquie avant 1973,
comme il l’est maintenant à l'égard de la Grèce, qui est le
continuateur juridique de ces îles, pays antérieurement auto-
nomes incorporés au territoire hellénique en 1913. »

Le Gouvernement français n’ayant pu accepter le point de
vue exposé dans la note précitée du Gouvernement hellénique,
les deux Gouvernements sont tombés d’accord pour soumettre
le différend à la décision de la Cour permanente de Justice
internationale. :

Le compromis du 28 août 1936, qui est la base de l’instance
actuelle, est ainsi conçu:

« La Cour permanente de Justice internationale ayant, dans son
Arrêt du 17 mars 1934, énoncé la réserve « que le compromis
99

A/B 71. — PHARES EN CRÈTE ET A SAMOS

«ne lui demande rien d'autre qu’une décision de principe et
« que sa tâche n'est pas de dire quels sont les territoires
« détachés de la Turquie et attribués à la Grèce à la suite des

.« guerres balkaniques ou postérieurement et où se trouvent les

« phares à l’égard desquels le contrat de 1913 est opérant ».

Et une divergence de vues ayant surgi entre le Gouverne-
ment de la République française et le Gouvernement du Royaume
de Grèce au sujet de la question de l’applicabilité du principe
adopté par ledit arrêt en ce qui concerne les phares situés sur
les territoires de Crète, y compris les îlots adjacents, et de
Samos.

Ladite question étant considérée de part et d’autre comme
accessoire à la question principale déjà tranchée par la Cour
permanente de Justice internationale.

Les deux Gouvernements ont estimé qu'elle devait être défé-
rée à la Cour permanente de. Justice internationale.

En conséquence, ils prient la Cour de bien vouloir trancher,
en tenant compte de l’époque où les territoires ci-après visés
ont été détachés de l’Empire ottoman, la question de savoir:

« Si le contrat, intervenu le 1/14 avril 1913 entre la Société
« française en nom collectif Collas & Michel, dite « Administra-
« tion générale des Phares de l’Empire ottoman », et le Gou-
« vernement ottoman, portant prorogation, du 4 septembre 1924
« au 4 septembre 1940, des contrats de concession consentis à
« ladite société, est dûment intervenu et partant est opérant
« vis-à-vis du Gouvernement hellénique, en ce qui concerne les
« phares situés sur les territoires de Crète, y compris les flots
« adjacents, et de Samos, qui lui. furent attribués à la suite
« des guerres balkaniques. »

La Cour est, pour tout ce qui n’est pas réglé par le présent
accord, priée de se conformer au compromis du 15 juillet 1931,
étant entendu que les délais pour le dépôt des mémoires et
contre-mémoires visés à l’article 3 de ce compromis ne com-
menceraient à courir qu'à dater du 15 octobre 1936.

La solution de la question soumise à la Cour étant considé-
rée comme concernant l’applicabilité dans un cas d’espèce de
l'arrêt antérieurement rendu par celle-ci, les deux Gouverne-
ments reconnaissent que le présent accord entrera en vigueur dès
sa signature et conviennent qu’il sera transmis à la Cour par
la Partie la plus diligente.

En foi de quoi les soussignés dûment autorisés à cet effet
ont signé le présent accord.
Paris, le 28 août 1936.
(Signé) Yvon DELBos. (Signé) N. Pozrris. »
100 | AJB 7I. — PHARES EN CRÈTE ET A SAMOS

*
* %

L’objet du litige actuel est nettement fixé par le compromis.
La divergence de vues qui a surgi entre les deux Gouverne-
ments depuis l’arrêt de 1934 porte sur « la question de l’appli-
cabilité du principe adopté par ledit arrêt » (al. 2). Les deux
Gouvernements s’accordent pour considérer ladite question
« comme accessoire à la question principale déjà tranchée par
la Cour permanente de Justice internationale » (al. 3) et pour
envisager sa solution « comme concernant l’applicabilité dans
un cas d'espèce de l'arrêt antérieurement rendu par celle-ci »
(al. 7).

Ainsi le litige actuel est expressément limité à la seule ques-
tion qui a fait l’objet de la réserve contenue dans l’arrêt de la
Cour du 17 mars 1934. Il ne remet nullement en cause le point
qui, dans cet arrêt, forme la « décision de principe » et consti-
tue la chose jugée, à savoir qu’en soi le contrat du xer/r4 avril
1913 est dûment intervenu. Les Parties se bornent à demander
à la Cour si l’île de Crète, y compris les îlots adjacents, et
l’île de Samos, font partie ou non des territoires auxquels sa
décision de principe est applicable et si, en conséquence, le
contrat précité est, en ce qui les concerne, « dûment inter-
venu ».

La question ainsi posée se ramène au point de savoir quelles
sont les raisons ou circonstances particulières qui ont été envi-
sagées et acceptées par les Parties au compromis comme pou-
vant former la base d’une exception au « principe adopté »
par l'arrêt de 1934, exception qui permettrait de soustraire les
territoires de Crète et de Samos à l'application dudit arrêt.

La Cour estime que les Parties se sont expliquées très claire-
ment à ce sujet dans leur compromis. En effet, la question
posée entre guillemets à l'alinéa 5 est introduite par ces termes,
qui précisent et limitent sa portée: « [Les deux Gouvernements]
prient la Cour de bien vouloir trancher, en tenant compte de
l'époque où les territoires ci-après visés ont été détachés de
l'Empire ottoman, la question de savoir... »

Il y a donc une circonstance, mais une circonstance seule-
ment, qui peut justifier une exception à l'application de l'arrêt
de principe du 17 mars 1934: c’est l’époque où s’est produit,
pour les territoires visés, le détachement de l’Empire ottoman.
Conclusion qui se trouve pleinement confirmée par la note
verbale du 17 juillet 1934 précitée, où le Gouvernement hellé-
nique expose que, selon lui, les phares situés dans les terri-
toires de Crète et de Samos étaient « demeurés en dehors des
prévisions du contrat intervenu, .... vu que les territoires, sur les-
quels ils se trouvent situés, ont été détachés de la Turquie
bien avant cette date ». Il en résulte que la Cour ne pourrait,

10
IOI A/B 71. — PHARES EN CRÈTE ET A SAMOS

sans méconnaître les termes du compromis, s’attacher, pour
trancher la question qui lui est soumise, à des considérations
qui tendraient à fonder une exception à l’applicabilité de l’Arrêt
du 17 mars 1034 sur une base indépendante de l’unique justi-

fication que lui ont assignée les Parties.

Le compromis ayant établi un lien étroit de conséquence
nécessaire entre l’époque du détachement des territoires visés
et la validité du contrat relativement à ces mêmes territoires,
il importe essentiellement de fixer l’époque à laquelle les terri-
toires de Crète, y compris les îlots adjacents, et de Samos, ont

été respectivement détachés de l’Empire ottoman.

A cet égard, il faut logiquement considérer tout d’abord
l’article 9 du Protocole XII? signé en même temps que le
Traité de Lausanne du 24 juillet 1923. En effet, ce texte,
obligatoire pour les deux Parties, a formé la base de l’arrêt de
principe rendu par la Cour le 17 mars 1934. La première question
est donc de savoir s’il autorise en faveur de la Crète et de
Samos une exception au principe établi par cette décision.

L'article 9 déclare l’État successeur de la Turquie subrogé
dans les droits et charges de celle-ci « dans les territoires
détachés de la Turquie à la suite des guerres balkaniques, en
ce qui concerne les contrats de concession passés, avant la
mise en vigueur du traité par lequel le transfert du territoire
a été stipulé, avec le Gouvernement ottoman ou toute autorité
locale ottomane ». Le texte ajoute que « cette subrogation aura
effet à dater de la mise en vigueur du traité par lequel le
transfert du territoire a été stipulé... ».

Il y a lieu de remarquer que la rédaction de ce texte est
générale ; elle ne comporte ni exception ni réserve. L’article 9
vise l’ensemble des territoires qui ont été détachés de la Tur-
quie a la suite des guerres balkaniques, sans égard au statut
particulier qui, dans l’Empire ottoman, régissait certains d’entre
eux. D’autre part, dans l’article 9, la notion du détachement
des territoires est étroitement liée et corrélative à celle de leur
attribution à un autre souverain: l’une et l’autre formant les
éléments du transfert de territoire mentionné au même texte.
Cette disposition ne laisse pas place à une interruption dans la
souveraineté sur les territoires qui s’y trouvent visés. Elle
établit une succession directe et immédiate de la Grèce dans les
obligations contractées par l’Empire ottoman et concernant les
territoires sur lesquels la souveraineté ottomane a été cédée. Le
lien d’étroite corrélation établi entre le détachement et l’attri-

1 Publications de la Cour, Série C, n° 74, p. 68; Société des Nations, Recueil
des Traités, vol. 28, p. 203.

IT
102 A/B 7I. — PHARES EN CRETE ET A SAMOS

bution des territoires par l’article 9 du Protocole XII a été
reconnu par l’agent du Gouvernement hellénique au cours de
son exposé oral du 28 juin 1937. Il avait déjà été souligné
par la Cour dans un passage de son Arrêt du 17 mars 1934
(p. 28), où la Cour a déclaré que l'expression « territoires qui
furent attribués » à la Grèce « à la suite des guerres balka-
niques ou postérieurement », employée dans le compromis du
15 juillet 1931, et l'expression « territoires détachés de la Tur-
quie à la suite des guerres balkaniques » dans l’article 9 visent
les mêmes territoires, « d'autant plus qu'aucune des Parties, à
l’occasion des références faites à l’article 9, n’a suggéré qu’il
pourrait y avoir une différence matérielle concernant les terri-
toires visés dans ces textes ». Enfin, cette même corrélation est
marquée dans l'alinéa suivant, qui contient la réserve dont se
prévaut aujourd’hui le Gouvernement hellénique. L’arrêt y parle
de « territoires détachés de la Turquie et attribués à la Grèce
à la suite des guerres balkaniques.... ».

Il résulte des considérations qui précèdent que rien, dans le
texte de l’article 9 du Protocole XII, n'autorise à faire une
distinction entre les divers territoires qui furent attribués à la
Grèce au point de vue de l’applicabilité de la décision de prin-
cipe rendue par la Cour en 1034. .

Mais la thèse du Gouvernement hellénique telle que l’a pré-
sentée son agent, particulièrement dans ses exposés oraux des
28 et 29 juin 1937, tend précisément à exclure la considération
déduite de l'absence de distinction dans l’article 9. Le raison-
nement est le suivant: L'article 9 n’avait pas à distinguer car,
rédigé en vue d’une hypothèse différente de celle qui est actuelle-
ment soumise à la Cour, il est a priori sans application pos-
sible aux territoires de Crète et de Samos. En effet, dit-on,
l’article 9 ne pouvait faire autrement que de considérer le déta-
chement des territoires et leur attribution comme les deux
aspects d’une même opération, attendu que l'hypothèse qui se
trouve visée dans cet article est celle de territoires qui furent
transférés de la souveraineté de la Turquie à une autre souve-
raineté. Tout autre serait, selon la thèse hellénique, la condi-
tion des territoires de. Crète et de Samos. Pour ces territoires,
dotés d’une large autonomie, il n’y aurait pas eu et. il ne pou-
vait y avoir détachement de la Turquie par transfert de sou-
veraineté de celle-ci à la Grèce, par la raison qu’en 1913 la
Turquie avait perdu depuis longtemps sa souveraineté à leur
égard. Il en résulterait qu’en avril 1913 le Gouvernement otto-
man n'avait plus titre, compétence ou capacité pour conclure
le contrat du ret/14 avril 1913 et que dès lors ce contrat, bien
que valable en soi, n’est pas, par rapport à ces territoires,
dûment intervenu ou valablement conclu. C’est en ce sens que,
selon le Gouvernement hellénique, l’arrêt de la Cour de 1934
devrait être « complété ». |

12
103 A/B 71. — PHARES EN CRÈTE ET A SAMOS

Il faut rappeler avant tout que, pour faire accueillir sa thése,
quelle que soit l’argumentation qui en est la base, le Gouver-
nement hellénique aurait dû démontrer qu’à l’époque du contrat
litigieux les territoires de Crète et de Samos étaient déjà, en
droit, des territoires détachés de l’Empiré ottoman au sens
complet que comporte le mot « détachés », ce qui implique, de
l’avis de la Cour, la disparition de tout lien politique. En effet,
ainsi qu'il a été dit plus haut, c’est la date du détachement
des territoires qui est décisive ici. Le régime de large autono-
mie qui fut octroyé aux territoires en question ne serait à
considérer, aux fins de la solution du présent litige, que s’il
autorisait à conclure que les territoires autonomes étaient déjà,
à la date du contrat, détachés de l’Empire ottoman au point
que, tout lien politique ayant disparu entre eux et la Sublime-
Porte, le Sultan avait perdu tout pouvoir de traiter à leur
égard. C’est de ce point de vue seulement que le compromis,
respectueux de la chose jugée en 1934, autorise la Cour à envi-
sager la question des autonomies crétoise et samienne ; la nature
de ces autonomies et leur qualification juridique n’ont pas à
être examinées à d’autres points de vue. Le litige, ramené à
son véritable objet, se réduit à la question suivante: à l’époque
du contrat litigieux, soit le xer/14 avril 1913, tout lien poli-
tique entre l’Empire ottoman et les îles de Crète et de Samos
avait-il disparu ? Seule la démonstration de l'absence de tout
lien semblable à cette date permettrait de considérer ces
territoires comme détachés de l’Empire ottoman dès avant
la conclusion du contrat et autoriserait à considérer celui-ci
comme n'étant pas dûment intervenu relativement à ces mêmes
territoires.

La Cour estime que cette démonstration n'a pas été faite
par le Gouvernement hellénique.

Malgré son autonomie, la Crète n’avait pas cessé de faire
partie de l’Empire ottoman. S'il est vrai que le Sultan avait
dû y admettre d'importantes restrictions à l'exercice de ses
droits de souveraineté, cette souveraineté même, quelle qu’en ait
été la qualification doctrinale, n’avait pas cessé de lui appar-
tenir. Cet état de choses a subsisté jusqu’au moment où, par
des traités qui sont des traités de cession, la Crète a été séparée
de l’Empire ottoman et est devenue, au sens de l’article 9 du
Protocole XII, un « territoire détaché ». Ces traités sont posté-
rieurs à la conclusion du contrat litigieux.

_ Le premier en date est le Traité de paix signé à Londres le
17/30 mai 1913 entre la Bulgarie, la Grèce, le Montenegro, la
Serbie et la Turquie, traité non ratifié, mais maintenu dans les

13
104 A/B 71. — PHARES EN CRÈTE ET A SAMOS

rapports entre la Grèce et la Turquie par le Traité d'Athènes
du xer/14 novembre 1013. Dans son article 4, relatif à la Crète,
le Traité de Londres porte expressément :

« S. M. l'Empereur des Ottomans déclare céder à Leurs
Majestés les Souverains Alliés l’île de Crète et renoncer en leur
faveur à tous les droits de souveraineté et autres qu'il possé-
dait sur cette île. » |

On ne saurait trouver preuve plus décisive de la persistance
de la souveraineté du Sultan jusqu’à cette date que cette renon-
ciation solennelle de ce dernier dans un acte international signé
par la Grèce.

En ce qui concerne Samos, après que, par l’article 5 du
Traité de Londres du 17/30 mai 1913, — traité maintenu entre
la Turquie et la Grèce, ainsi qu'il a été dit plus haut, par le
Traité de paix signé à Athènes le rer/14 novembre 1913, —
le Sultan eut déclaré confier aux Puissances le soin de statuer
sur le sort de toutes les îles ottomanes de la mer Egée excepté
la Crète, la décision des Puissances du 13 février 1914 a attribué
Samos à la Grèce. Cette décision a été confirmée par l’article: 12
du Traité de Lausanne de 1923, où Samos est expressément visée.

La conclusion qui s'impose est que les phares situés en Crète
et à Samos sont bien des phares situés sur des territoires qui,
non seulement furent attribués à la Grèce à la suite des guerres
balkaniques, mais encore qui ne furent détachés de l'Empire
ottoman qu'à cette même époque. L'article 9 du Protocole XIT
' de Lausanne est donc applicable au contrat du rer/14 avril 1913,
et celui-ci doit être considéré comme dûment intervenu et par-
tant comme opérant vis-à-vis de la Grèce relativement à ces
mêmes territoires. Le « cas d’espèce » tombe ainsi sous la déci-
sion de principe rendue par la Cour le 17 mars 1934.

Contre cette conclusion qui se dégage des actes internatio-
naux, le Gouvernement hellénique a objecté qu’en fait Samos,
depuis 1832, et la Crète depuis 1899 et surtout depuis 1907,
ont joui d’un régime d'autonomie si large qu’il faudrait,
dès cette époque, les considérer comme détachées de l’Empire
ottoman.

Ni l'examen des Constitutions crétoises ni celui du statut
organique de Samos ne confirment cette manière de voir. L’au-
tonomie de la Crète ne lui a été reconnue par les Constitutions
de 1899 et de 1907 que « dans les conditions établies par les
quatre grandes Puissances ». Ces conditions soulignaient « les

14
105 A/B 71. — PHARES EN CRÈTE ET A SAMOS

droits suprémes de S. M. I. le Sultan sur la Crète » (noti-
fication du 30 nov. 1898, Mémoire du Gouvernement hellénique,
annexe 7) et les « droits légitimes du Sultan » (pro memoria du
28 mars 1899, Mémoire du Gouvernement français, annexe 2).
Quant à l'île de Samos, le Hatt ou statut organique du
22 décembre 1832 a consacré nettement sa dépendance envers la
Sublime-Porte. Samos y est qualifiée comme faisant « partie des
Etats héréditaires de S. M. le Sultan Mahmoud Khan » (Mémoire
du Gouvernement hellénique, annexe 21), et les concessions
accordées par le statut s’y trouvent expressément subordon-
nées à la condition que les habitants de l’île « soient dorénavant
sujets fidèles de l’Empire ottoman ». Les dispositions du statut,
celles notamment qui concernent la nomination et les pouvoirs
du « chef de l’île » et l'hommage dû au Sultan, ne laissent
aucun doute sur la persistance de la subordination politique de
Samos. L'examen du Hatt ou règlement additionnel du 16 sep-
tembre 1852 (Mémoire du Gouvernement hellénique, annexe 22)
n'autorise pas une conclusion différente.

La Cour étant arrivée à la conclusion que la Crète et Samos
faisaient encore partie de l’Empire ottoman au 1e'/14 avril 1913,
date du contrat litigieux, il n’y a pas lieu pour elle de s'arrêter
à l’objection qu'il n’a pu entrer dans l'intention des contrac-
tants de comprendre ces territoires dans leur contrat en raison
du fait qu'à. cette date ceux-ci étaient déjà définitivement
soustraits à la souveraineté du Sultan. Il y a lieu de rappeler,
d'autre part, que l’Arrêt du 17 mars 1934 a jugé qu’en l’ab-
sence d’une manifestation expresse d’une volonté contraire, l'objet
du contrat de 1913 est identique à celui du contrat originaire
de 1860, applicable à l’ensemble de l'Empire ottoman.

PAR CES MOTIFS,

La Cour,

statuant par dix voix contre trois,

4

décide

que le contrat intervenu le ret/14 avril 1913 entre la Société
francaise en nom collectif Collas & Michel, dite « Administra-
tion générale des Phares de l’Empire ottoman », et le Gouver-
nement ottoman, portant prorogation du 4 septembre 1924 au
4 septembre 1949 des contrats de concession consentis à ladite

société, est dûment intervenu et partant est opérant vis-à-vis
du Gouvernement hellénique, en ce qui concerne les phares

15
106 A/B 71. — PHARES EN CRETE ET A SAMOS

situés sur les territoires de Crète, y compris les îlots adjacents,
et de Samos, qui lui furent attribués à la suite des guerres
balkaniques.

Le présent arrêt a été rédigé en français, conformément aux
dispositions de l’article 39, premier alinéa, deuxième phrase, du
Statut de la Cour, les Parties s'étant, dans le compromis, décla-
rées d'accord pour que toute la procédure ait lieu en français.

Fait au Palais de la Paix, à La Haye, le huit octobre mil
neuf cent trente-sept, en trois exemplaires, dont l'un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis respectivement au Gouvernement de la République fran-
çaise et au Gouvernement royal hellénique.

Le Président de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) J. LOPEZ OrrvAx.

Sir CECIL Hurst, Vice-Président, M. Hupson, juge, et M. SÉFÉ-
RIADÈS, juge ad hoc, déclarant ne pouvoir se rallier à l'arrêt
rendu. par la Cour, et se prévalant du droit que leur confère
l’article 57 du Statut, joignent respectivement à l'arrêt les
exposés de leurs opinions individuelles.

Le jonkheer vAN EYsiINGA, juge, tout en se déclarant d’accord
sur le dispositif, a joint l'exposé de son opinion individuelle
sur les motifs de l'arrêt.

(Paraphé) J. G. G.

(Paraphé) J. L. O.

-I6
